DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2016/0217596 A1; pub. Jul. 28, 2016).
Regarding claim 1, Koehler et al. disclose in a first embodiment: a method for reconstructing a computed tomography (CT) image of an object being imaged (para. [0040]-[0041]). In the first embodiment, Koehler et al. are silent about: the method comprising: receiving CT data from a CT system; and performing an analytical algorithm and a single-variable optimization method on the data to obtain the reconstructed CT image.
In a further embodiment, Koehler et al. disclose: the method comprising: receiving CT data from a CT system; and performing an analytical algorithm and a single-variable optimization method on the data to obtain the reconstructed CT image (para. [0071]-[0072]) motivated by the benefits for improving image quality (Koehler et al. para. [0003]).
In light of the methods for improving image quality as taught by Koehler et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two methods of Koehler et al.
Regarding claim 16, Koehler et al. disclose: the CT system is a dual-energy CT system (para. [0040]-[0041]).
Regarding claim 17, Koehler et al. disclose: a system for performing a dual-energy computed tomography (CT) scan, the system comprising: a radiation source and a detector for detecting radiation from the radiation source, the radiation source and detector being configured for dual-energy CT; at least one processor; and a machine-readable medium, in operable communication with the detector and the at least one processor, having machine-executable instructions stored thereon that, when executed by the at least one processor, perform the method for reconstructing a CT image according to claim 1 (para. [0087]).
Regarding claim 18, Koehler et al. disclose: the radiation source is an X-ray source such that the radiation is X-ray radiation (para. [0038]-[0039])
Regarding claim 19, Koehler et al. disclose: a system for reconstructing computed tomography (CT) images, the system comprising: at least one processor; and a machine-readable medium, in operable communication with the at least one processor, having machine-executable instructions stored thereon that, when executed by the at least one processor, perform the method for reconstructing a CT image according to claim 1 (para. [0087]).
Regarding claim 20, Koehler et al. disclose: the system is configured to reconstruct dualenergy CT images (para. [0040]-[0041]).

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fail to teach, disclose, suggest or make obvious: performing an analytical algorithm comprises simultaneously solving the Equations A and B for every detector element of the CT system at each projection view, wherein Equations A and B are as follows,

    PNG
    media_image1.png
    235
    686
    media_image1.png
    Greyscale

and

    PNG
    media_image2.png
    103
    611
    media_image2.png
    Greyscale

where S(E) is the energy distribution spectrum of a radiation source of the CT system, r
is a spatial position along a linear path through the object being imaged, a(r) = pZ4/A is the spatial-dependent photoelectric component of energy detected from the radiation source by a detector configuration of the CT system, c (r) = pZ/A is the spatial-dependent Compton scattering component of the energy detected, 
    PNG
    media_image3.png
    76
    291
    media_image3.png
    Greyscale
dependent photoelectric component of the energy detected, q (s) = NAfkn (s) is the energy-dependent Compton scattering component of the energy detected, p is the mass density of a pixel/voxel, Na is Avogadro's number, A is atomic mass of the pixel/voxel, Z is the atomic number of the pixel/voxel, 8 = E/511 keV , a is the fine-structure constant (~ 1/137 ), re = 2.818 femtometers is the classical radius of an electron, h(y) is the true solution of x and fkn is the Klein-Nishina function,

    PNG
    media_image4.png
    232
    808
    media_image4.png
    Greyscale

Regarding claims 3-15, the claims are object on the same basis as claim 2 for dependency reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU FAYE/Examiner, Art Unit 2884